Order entered September 18, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00789-CV

                               DORIS A. HOUSTON, Appellant

                                                V.

                       CITY OF DALLAS, SELF INSURED, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05515-2017

                                           ORDER
       Before the Court is appellant’s September 17, 2018 first motion for extension of time to

file brief. The motion recites appellant, who is pro se, has not conferred with opposing counsel.

       Because Texas Rule of Appellate Procedure 10.3(a)(1) allows the Court to determine a

motion to extend time to file a brief without holding the motion for ten days to allow for a

response, we GRANT the motion and ORDER the brief be filed no later than October 17, 2018.

All further motions shall contain a certificate of conference “stating that the filing party

conferred, or made a reasonable attempt to confer, with all other parties about the merits of the

motion and whether those parties oppose the motion.” See TEX. R. APP. P. 10.1(a)(5).

                                                      /s/   DAVID EVANS
                                                            JUSTICE